Exhibit Security Agreement SECURITY AGREEMENT SECURITY AGREEMENT, dated as of March 5, 2008 (this “Agreement”), among Viral Genetics, Inc., a Delaware corporation (the “Company”) and all of the Subsidiaries of the Company, (such subsidiaries, the “Guarantors”) (the Company and Guarantors are collectively referred to as the “Debtors”) and Best Investments, Inc., a California corporation, their endorsees, transferees and assigns (the “Secured Party”). W I T N E S S E T H: WHEREAS, pursuant to a Secured Revolving Credit Note between the parties of even date herewith, the Secured Party has agreed to extend, amend and restate the obligations to the Company evidenced by the Secured Revolving Credit Note; WHEREAS, pursuant to a certain Subsidiary Guarantee dated as of the date hereof (the “Guaranty”), the Guarantors have jointly and severally agreed to guaranty and act as surety for payment of such loans; and WHEREAS, in order to induce the Secured Party to extend the loans evidenced by the Secured Revolving Credit Note, as well as extend additional loans in the future pursuant to the terms and conditions thereto, Debtor has agreed to execute and deliver to the Secured Party this Agreement and to grant the Secured Party, a perfected security interest in certain property of such Debtor to secure the prompt payment, performance and discharge in full of all of the Company’s obligations under the Secured Revolving Credit Note and the other Debtor’s obligations under the Guaranty. NOW, THEREFORE, in consideration of the agreements herein contained and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto hereby agree as follows: 1.Certain Definitions. As used in this Agreement, the following terms shall have the meanings set forth in this Section 1.Terms used but not otherwise defined in this Agreement that are defined in Article 9 of the UCC (such as “account”, “chattel paper”, “commercial tort claim”, “deposit account”, “document”, “equipment”, “fixtures”, “general intangibles”, “goods”, “instruments”, “inventory”, “investment property”, “letter-of-credit rights”, “proceeds” and “supporting obligations”) shall have the respective meanings given such termsin Article 9 of the
